Citation Nr: 1742145	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include macular degeneration.

2.  Entitlement to an initial evaluation in excess of 30 percent for a left hip disability from December 21, 1998 to December 19, 2001; an evaluation in excess of 70 percent from December 20, 2001 to August 5, 2002; an evaluation in excess of 30 percent from October 1, 2003 to October 24, 2007; and in excess of 70 percent from October 25, 2007 to the present.

3.  Entitlement to an initial evaluation in excess of 40 percent for neurological manifestations associated with the left hip disability from December 21, 1998 to September 21, 2004; and in excess of 60 percent since September 22, 2004.

4.  Entitlement to special monthly compensation (SMC) at the housebound rate prior to May 16, 2014.

5.  Entitlement to SMC based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1945 to December 1946.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2011, April 2014, and January 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board granted service connection for the residuals of a left femur fracture to include a total left hip replacement in a November 2010 decision.  The Board's grant of service connection was implemented in a March 2011 rating decision.  The Veteran filed a Notice of Disagreement in September 2011.  In a January 2012 rating decision, the RO granted a separate rating for the neurologic manifestations of the left hip disability.  Although the Veteran did not file a Notice of Disagreement with respect to this rating decision, the Board has considered it as part of the Veteran's claim of entitlement to an increased evaluation for his left hip disability.  A Statement of the Case (SOC) was issued in November 2013.  The Veteran filed his Substantive Appeal in January 2014.

An April 2014 rating decision denied the claim of entitlement to service connection for macular degeneration, as well as entitlement to SMC at the housebound or aid and attendance rates.  The Veteran filed a Notice of Disagreement in July 2014.  A SOC was issued in July 2015.  The Veteran filed a Substantive Appeal in September 2015. 

The Board remanded the issues on appeal in July 2016 for additional evidentiary development, to include a new examination, updated records, and a retrospective medical opinion regarding the severity of the Veteran's left hip disability and its neurological manifestations.  The issues regarding SMC were also remanded as they were inextricably intertwined with the matters requiring additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for a left hip disability, neurological manifestations of a left hip disability, and entitlement to SMC prior to May 16, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence on file is at least in relative equipoise as to whether the Veteran's eye disability is related to in-service welding.

2.  The Veteran's service-connected disabilities have resulted in the need for regular aid and attendance.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an eye disability have been met.  38 U.S.C.A. §§ 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an award of special monthly compensation due to the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1113, 1134, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection 

The Veteran contends that he is entitled to service connection for an eye disability caused by his in-service job as a welder and welding instructor.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has a present diagnosis of macular degeneration.  The Veteran states that he suffered eye burns and damage from frequent welding while serving in the Army.  While his service treatment records are sparse, his statements are supported by an undated prescription for eye drops he was instructed to use daily.  Furthermore, the Veteran's reports of eye burns have been consistent through treatment records, including VA Medical Center entries in July 2001 and December 2013 noting a history of eye burns from welding, as well as metal removed from the eye in or around 1946.  As such, the Board finds the Veteran's lay statements competent and credible as to in-service injuries.

In May 2015, the Veteran underwent a VA examination to assess his eye disability.  That opinion was insufficient for adjudicative purposes as it provided no rationale, and did not address two scholarly articles associating macular degeneration with welding and ultraviolet light, as well as the opinion of a private physician endorsing a causal relationship between them.  

In January 2017, the Veteran underwent another VA examination to assess his eye disability.  The examiner concluded that the Veteran's eye disability was less likely than not related to service.  The examiner reviewed the risk factors for macular degeneration, such as age, family history, smoking, hypertension, and eye color.  The examiner further stated that welding arc exposure was not an established causal factor for macular degeneration, and that peer reviewed medical literature did not provide support for that connection.  In welding, according to the examiner, ultraviolet and visible radiation are emitted.  As a result, welding should not have been conducted without proper protective gear.  If exposure occurs, it usually resolves and the welder's vision is recovered.  The examiner disagreed with the articles provided, indicating that neither article presented concrete scientific evidence of a definitive connection between exposure and macular degeneration.  The examiner reasoned that light on the blue end of the spectrum is present in many aspects of everyday life, as suggested by one of the Veteran's articles, and that ultraviolet protection is important for everyone.  The examiner, however, did not apply the alternative risk factors to the Veteran's present disability to explain what may have caused his macular degeneration.

In a June 2017 letter, the Veteran's treating optometrist provided a contrary opinion to support the nexus element of his claim.  The optometrist noted that the Veteran's ocular history was significant for surgery to remove cataracts and have intraocular lenses implanted.  The first recorded changes regarding macular degeneration were in 2003.  He further noted that the Veteran had to use eye drops in service due to burning and blisters on and around his eyes, which were as likely as not due to the welding arc.  In addition, he stated that exposure to ultraviolet light has been documented to result in macular degeneration, to which the Veteran received significant exposure as both a welder and welding instructor.  The optometrist concluded that it was at least as likely as not that his in-service welding contributed to the changes that resulted in macular degeneration. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the probative evidence of record suggests that his present disability was at least as likely as not caused by his in-service exposures while welding.  The Veteran has presented positive medical opinions associating his macular degeneration with arc welding during active duty.  While the VA examiner determined that it was less likely than not a result of in-service exposure, the evidence of record suggesting otherwise outweighs the single opinion.  Furthermore, the Board finds the Veteran's treating optometrist's opinion more persuasive than the VA examination as the optometrist has been treating the Veteran since 2001 and therefore documented the progression of the condition over sixteen years.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is met. 

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an eye disability, to include macular degeneration, is warranted.

III.  SMC Based on the Need for Regular Aid and Attendance

The Veteran contends that he is entitled to SMC based on the need for regular aid and attendance.  

The special monthly compensation provided by 38 U.S.C. § 1114 (I) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350.  The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352. 

The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that SMC based on the need for regular aid and attendance is warranted.

In a January 2017 VA aid and attendance or housebound examination, the examiner determined that the Veteran's left hip condition, neuropathic residuals of the left hip condition, hearing loss, and subnormal vision affect his ability to protect himself from the daily environment.  The examiner noted that the Veteran was unable to dress and undress by himself, nor could he bathe without assistance.  The Veteran could only walk within the home without assistance, and used a cane, walker, and crutch to aid in ambulation.  Due to the Veteran's now-service connected eye disability, he cannot see and thus cannot manage his financial affairs, leaving them to his daughter.  The Veteran reported being able to use the bathroom in the morning by myself, and stated that his poor vision and hearing caused him to fall.  He noted that his daughter prepared his meals for him.  The Veteran reported spending most of his day lying in bed listening to the radio as he cannot see well enough to watch television.

According to a March 2017 aid and attendance examination conducted by the Veteran's primary care physician, the Veteran cannot leave the house without assistance, and he is required to use another person for locomotion.  His gait is very unsteady, and he cannot stand, prepare meals, or use hot surfaces.  The Veteran needs assistance with all activities of daily life, to include bathing and tending to hygiene needs.  His daughter manages and administers his medication.

Based on the above evidence, the Board finds that SMC based on the need for regular aid and attendance is warranted.  The Veteran's primary care physician determined that the Veteran's service-connected disabilities, including his left hip disability and its neurological manifestations, have rendered him unable to perform many activities of daily living without regular aid and attendance, including bathing and tending to hygiene.  This is supported by the findings of the VA examiner prior to the grant of service connection for an eye disability contained herein.  Therefore, the criteria found at 38 C.F.R. § 3.352 have been met.  As such, the claim of entitlement to SMC based on the need for regular aid and attendance is granted.


ORDER

1.  Entitlement to service connection for an eye disability, to include macular degeneration, is granted.

2.  The claim of entitlement to SMC based on the need for regular aid and attendance is granted.


REMAND

Unfortunately, an additional remand is necessary to properly adjudicate the remaining issues on appeal.  In the Board's July 2016 remand, the Board ordered a retrospective opinion regarding the Veteran's left hip disability and its neurological manifestations since December 1998.  Unfortunately, a retrospective opinion was not provided, and must be obtained upon remand.  Accordingly, remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.).

Furthermore, as consideration of SMC for housebound status prior to May 16, 2014 is inextricably intertwined with the severity of the left hip disability and its neurological manifestations, it, too, must be remanded pending a retrospective medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records associated with the Veteran's left hip disability and its neurological manifestations since March 2017.

2.  Request that the Veteran identify any outstanding private treatment records that are not currently associated with the claims file with respect to his left hip disability and its neurological manifestations.  If the Veteran identifies such outstanding records, they should be obtained and associated with the claims file.

3.  Once the aforementioned development is complete, obtain a retrospective medical opinion from an appropriate medical specialist with respect to the Veteran's left hip disability and its resulting neurological manifestations.  A physical examination is not required unless the examiner deems it necessary.

The examiner must review the entire claims file prior to examination, to include lay statements from the Veteran and his family, as well as private medical records.  The examiner is asked to opine as to the following:

(a)  Provide a description of the nature and severity of the Veteran's left hip disability since December 21, 1998.  To the extent possible, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition during that time period.  In doing so, please describe all functional limitations present after repetitive use and during flare ups.  Provide, to the extent possible, the date on which any change in degree of impairment first occurred.

(b)  Provide a description of the nature and severity of the neurological manifestations of the Veteran's left hip disability since December 21, 1998.  To the extent possible, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition during that time period.  In doing so, please describe all functional limitations present after repetitive use and during flare ups.  Provide, to the extent possible, the date on which any change in degree of impairment first occurred.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


